Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00163-CV

                       AAA FREE MOVE MINISTORAGE L.L.C.,
                                   Appellant

                                         v.
                                      Brigham
                               BRIGHAM LIVING TRUST,
                                      Appellee

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-01363
                   Honorable Barbara Hanson Nellermoe, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

      In accordance with this court’s opinion of this date, the trial court’s Order Granting
Defendant’s Traditional and No Evidence Motion for Summary Judgment is AFFIRMED.

       It is ORDERED that appellee recover costs of appeal from appellant.

       SIGNED March 11, 2015.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice